Per Curiam.
It is conceded that the first cause of action relates merely to damages for the unauthorized sell-out, measured by the difference in market value between the prices at which it is alleged the stocks were wrongfully sold and the highest market price within a reasonable time after the sale. Such demand for judgment has no relation to the moneys still in defendants’ hands concededly plaintiff’s due. Judgment and order affirmed, with costs. Present — Dowling, P. J., Merrell, McAvoy, Martin and Proskauer, JJ. Judgment affirmed, with costs.